Citation Nr: 1314345	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  13-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an eye disorder claimed as age related macular degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.  The Veteran currently resides in the jurisdiction of the New York, New York, VARO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current eye disorder, claimed as age related macular degeneration, was incurred or aggravated during service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for an eye disorder, claimed as age related macular degeneration, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Notice that fully complied with the requirements of the VCAA was sent to the claimant in December 2010.  This letter provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice letter was provided before the adjudication of his claim in March 2011.  The letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records, including VA clinical and private medical records, have also been obtained.  There is no need to obtain a VA examination in this instance where the evidence clearly reveals that the Veteran's eye disorder is not of service origin.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection-- Factual Background and Analysis

The Veteran claims entitlement to service connection for age related macular degeneration.  He has not alleged any specific incident in service as the cause for this disorder, but continues to allege that service connection is warranted for this disorder.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353  Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996)). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

Service treatment records are negative for any findings or complaints of eye problems.  On his August 1943 entrance evaluation, no disqualifying defects were noted.  He passed a night vision test in April 1945.  In October 1945 he was noted to have deafness in his right ear for 6 months, with no mention of eye problems.  He underwent a Medical Board examination the same month, with no findings regarding his eyes.  On a November 1945 separation examination, when terminated for service by reason of deafness, his eyes were noted to be blue, normal with 20/20 uncorrected vision bilaterally and normal color perception.  

Post service, the Veteran underwent multiple VA examinations in July 1946, May 1951, August 1961, January 1965, May 1978 and October 2009 to address other medical issues, primarily hearing loss, with no significant findings regarding the eyes beyond noting the color in the July 1946 examination.  

Eye problems are first shown in VA treatment records from 2000.  A June 2000 optometry examination addressed complaints of blurred vision classified as "NV Blur cc NVO."  He had a long standing history of floaters in the right eye (OD) only that was stable.  No other history of eye symptoms or eye trauma/surgery or other disorder was noted.  His visual acuity was 20/40- distance in both eyes and 20/100 near in the right eye and 20/70 near in the left eye (OS).  Examination was notable for clear macula with a soft drusen of the posterior pole in both eyes (OU), negative for blood fluid and transudates.  Large ocular nerve heads were shown in both eyes.  Anterior Vitreous revealed synerisis.   Following examination the diagnosis was the same as his complaint classified as "NV Blur cc NVO."  Other eye disorders diagnosed included drusen OU and physiological ocular nerve head (ONH) cupping in both eyes.  His intraocular pressure (IOP) and Humpfrey Visual Field (HVF) were within normal limits for both eyes.  An October 2002 optometry note addressed a glasses prescription with no diagnoses made.  A July 2005 eye exam note yielded an impression of dry macular degeneration (AMD) in both eyes, and cataracts.  

In February 2007 the Veteran was seen in optometry with established non neovascular age related macular degeneration (ARMD) with complaints of distance blur with glasses.  At the time of this visit he was 83 years old.  His history was of physiological optic nerve cupping.  Examination revealed corrected vision on the left eye was 20/30 and on the right eye was 20/40.  Other findings included blepharitis of both lids, nasal pinguecola OD/OS, temporal OD/OS.  Examination of the cornea revealed arcus OU with OS subepithelial scar inferior nasal to pupil.  Anterior vitreous revealed synerisis OU.  The macula revealed focal hyperplasia and focal non-classical atrophy in both eyes.  No blood fluid and transudates were present.  Scattered moderate size drusen and category 3 drusen were present in both eyes.  The assessment included non neovascular age related macular degeneration both eyes with stable vision, best corrected 20/40 right eye (OD) and 20/30 left eye (OS).  Other conditions assessed included physiologically large cupping both eyes (OU), stable eye pressures and history of full visual fields OU.  Also diagnosed was nuclear sclerosis OU, corneal scar OS and astigmatism/presbyopia.  In a July 2007 follow-up for non neovascular age related macular degeneration both eyes, he had no complaints of decreased vision or visual distortion since the last visit.  Following examination, the assessment continued to include the non neovascular age related macular degeneration OU and physiologically large cupping OU.  Also diagnosed were mixed cataracts OU, contributing to decreased vision, blepharitis and meibomanitis of both eyes and corneal scar, OS.  

Further evaluation by optometry for glasses in August 2007 noted the history of macular degeneration with age related eye disease (AREDS), with findings on examination yielding diagnoses of pseudophakic OU, history of physiological optic nerve cupping OU, dermatochalasis OU, pingulecula, Stahli and Arcus, OU, history of AREDS Category 3 drusen OU and hyperopia and presbyopia OU.  

VA records from 2010 revealed that the Veteran underwent Avastin injection procedures in his eyes, with a January 2010 consent form for the injections describing the Veteran's diagnosis of age related macular degeneration (AMD).  This condition was noted to be the leading cause of blindness in people over age 50, affecting the central portion of the retina called the macula.  Two types of macular degeneration were noted to include "dry" and "wet."  The "wet" form of AMD was noted to have abnormal blood vessels growing under the retina and leaking blood or fluid, causing blurred or distorted vision.  He continued with Avastin injections in September 2010 and December 2010, with a past ocular history of AMD in both eyes, and a notation in December 2010 describing him as having "wet AMD."  He had continued evaluation and management of the macular degeneration (AMD) in both eyes by optometry in October 2010 with the diagnosis continuing to include the AMD, as well as pseudophakia OU and optic nerve cupping OU.  A December 2010 optometry exam note addressed continued evaluation and management of exudative macular degeneration in both eyes.  Following evaluation he was assessed with OD history of exudative macular degeneration status post 3 Lucentis injections and OS history of exudative macular degeneration status post 11 Lucentis injections.  He also was assessed with history of physiologic optic nerve head cupping OU-with normal tensions today, and history of non glaucomatous visual fields on June 2009.  He also was assessed with pseudophakia OU.  

In February 2011 the Veteran underwent further injections (bevacizumb/Avastin) in both his left and right eye for wet macular degeneration.  The informed consent provided identical information regarding macular degeneration as the earlier informed consent in January 2010.  

In support of his claim the Veteran submitted articles regarding macular degeneration that indicated that scientists are unsure of the cause of macular degeneration but some factors seemed to appear to increase the risk of developing the disease.  Genes were said to play a role in the development of nearly 3 out of 4 cases of this disease.  Other articles further described wet macular degeneration as nearly always beginning as the more common and less severe dry macular degeneration.  Again it was noted that the causes of degeneration were unclear.  Risk factors were noted to include age, ethnicity, gender, smoking history, obesity, eating few fruits and vegetables, having high blood pressure and having high cholesterol.  

The Veteran's wife submitted a lay statement in September 2011 stating that she was unable to place a date as to when she first noticed he had vision troubles, but indicated that over 10 years ago she noticed that the Veteran began having great difficulty reading newspapers with glasses.  She noted that he also had difficulty walking and would bump into walls and had issues driving and eventually refused to drive at night.  

Based on review of the foregoing the Board finds that service connection is not warranted for an eye disorder of age related macular degeneration, or any other diagnosed eye disorder for that matter.  The service treatment records are entirely silent for any sort of eye disorder or injury and the Veteran has notably not described any sort of eye injury as having taken place during service, nor has he described having any treatment for eye problems in service.  There is no medical evidence showing any eye problems treated or diagnosed until 2000, several decades post service, and the diagnosis of macular degeneration is not shown until 2005.  The medical evidence of record does not contain any medical opinion or evidence whatsoever that links any eye disorder diagnosed to active service.  To the contrary the medical evidence is persuasive in establishing that the macular degeneration is age related, rather than of service onset or due to any incident in service.  

The articles submitted by the Veteran addressing the onset and etiology of macular degeneration do not weigh in his favor, as they suggest that the cause of macular degeneration is generally not known.  None of the risk factors suggested in the articles are shown have been manifested in service.  The lay evidence from the Veteran's wife also tends to weigh against his favor as it also indicates that the onset of his observable eye symptoms were not shown until decades after service.  To the extent that any lay evidence submitted is for the purpose of establishing a medical nexus, the Veteran and his wife are not shown to have the medical expertise to diagnose the medical condition or provide an opinion as to etiology.  See Routen, supra.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an eye disorder claimed as age related macular degeneration must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 



ORDER

Service connection for an eye disorder, claimed as age related macular degeneration, is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


